EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2021 has been entered.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Garner II on August 12, 2021.
The application has been amended as follows:
CANCELLED CLAIMS 16 through 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims filed August 02, 2021 have overcome the 112(a) rejection of claims 10 through 15.

	However, in the case of claims 1 and 10, Philips does not fairly teach or suggest that the aerosol was a mist formed from a solution containing nanoparticles which was supplied between a first and second electrode and wherein the plasma had a ratio of emission intensities (I391/I357) of 0.072 or more and less than 0.08, where I391 is an emission intensity at a wavelength of 391 nm and I357 is an emission intensity at a wavelength of 357 nm.
	In the case of claim 13, Philips did not fairly teach or suggest that the plasma was generated by applying a voltage between the electrodes of 16 to 20 kV at a frequency of 6 kHz to 11 kHz wherein the particle had an average particle size of 60 nm or less. Furthermore, Goodwin (U.S. Patent Publication No. 2008/0118734) taught a process wherein a mist formed from a liquid containing a particle was passed between a plasma generated between two electrodes. However, Goodwin did not fairly teach or suggest that passing the mist between the electrodes produced a particle assembly having a diameter 500 nm to 5 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 4 and 6 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712